Citation Nr: 1012131	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for kidney cancer to 
include as due to the exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973.  He also served in the Reserve until his retirement in 
June 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision issued by the RO.  

The Veteran testified at a hearing from the RO via 
videoconference before the undersigned Veterans Law Judge in 
November 2008.  

In April 2009, the Board remanded the issue of service 
connection for kidney cancer to the RO for further 
development.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to kidney cancer in service or for many 
years thereafter.  

2.  The Veteran is not shown to have had active service in 
the Republic of Vietnam.  

3.  The claimed kidney cancer is not shown to be due to 
herbicide exposure or another event or incident of the 
Veteran's period of active service.  




CONCLUSION OF LAW

The Veteran's disability manifested by kidney cancer is not 
due to disease or injury that was incurred in or aggravated 
by active military service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
herbicide exposure in the Republic of Vietnam.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran states that his left kidney was removed in April 
2005 due to a diagnosis of Stage 4 renal cell carcinoma.  

In his Substantive Appeal (VA Form 9), he asserted that the 
University of Nebraska Medical Center concluded it was a 
result of herbicide exposure in service.  The Veteran is 
shown to have served off the coast of the Republic of 
Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  

The NAS was to determine, to the extent possible, whether 
there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the 
strength of the scientific evidence and the appropriateness 
of the methods used to detect the association; the increased 
risk of disease among individuals exposed to herbicides 
during the service in the Republic of Vietnam during the 
Vietnam era; and whether there is a plausible biological 
mechanism or other evidence of a causal relationship between 
herbicide exposure and the suspect disease.  The NAS was 
required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  

Since the Secretary has not specifically found a link between 
kidney cancer and any herbicide exposure, this condition 
cannot be presumed to be due to herbicide exposure.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

Here, the Veteran does not assert that his service involved 
duty or visitation in Vietnam.  And, even if the Veteran here 
was shown to have served in-country in Vietnam, as noted, 
kidney cancer is not listed among the presumptive disorders 
pertaining to exposure to herbicides under 38 C.F.R. § 
3.309(e) (2009).  

The Board's April 2009 remand gave the Veteran an additional 
opportunity to submit competent medical evidence that would 
establish service connection on a direct basis.  See Combee 
at 1043-44.  The records pertaining to the Veteran's claimed 
kidney surgery at the Nebraska University Medical Center in 
April 2005 were not on file.  

The Veteran, as a lay person, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Following the Board's remand, the Veteran has not submitted 
medical evidence that supports his assertion that a medical 
professional told him his kidney cancer was caused by 
herbicide exposure in service.  

Hearsay medical evidence, as transmitted by a layperson, is 
of limited probative value.  The connection between what a 
physician said and a layperson's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Because there is no presumption of service connection 
available in this case or competent medical evidence to 
establish service connection on a direct basis, the claim 
must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in March 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  Pursuant to the Board's 
April 2009 remand, VA again notified the Veteran in May 2009 
of the need to complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information, so 
that VA could request his records from the University of 
Nebraska Medical Center.  

However, the Veteran did not respond to VA's May 2009 notice.  
The U.S. Court of Appeals for Veteran's Claims (Court) has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, due to the Veteran's failure to respond, VA 
was unable to conduct additional development.  

Absent any probative evidence that kidney cancer may be 
associated with the Veteran's service, further development to 
include affording the Veteran a VA examination is not 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



ORDER

Service connection for kidney cancer to include as due to the 
exposure to herbicides is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


